CRENSHAW, Judge.
Sunshine State Insurance Company (Sunshine State) petitions this court for certiorari review of the circuit court’s non-final order ruling that section 627.7074, Florida Statutes (2010), is unconstitutional and denying Sunshine State’s motion to compel a neutral evaluation of homeowners Phaneze and Carla Benjamins’ sinkhole claim. As we discuss in greater detail in State Farm Insurance Co. v. Buitrago, 100 So.3d 85 (Fla. 2d DCA 2012), we conclude the statute is not unconstitutional, and thus the circuit court departed from the essential requirements of law by finding section 627.7074 unconstitutional. Accordingly, we grant the petition and quash the *91circuit court’s order. The case is hereby remanded for further proceedings consistent with this opinion.
Petition granted.
WALLACE and MORRIS, JJ., Concur.